Case 0:19-cv-62388-CMA Document 12 Entered on FLSD Docket 11/06/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-62388-CIV-ALTONAGA/Seltzer

  HOWARD MICHAEL CAPLAN,

          Plaintiff,
  v.

  P&R TROPICAR ENTERPRISES, INC.,

        Defendant.
  ____________________________________/

        ORDER SETTING BENCH TRIAL AND PRE-TRIAL SCHEDULE, REQUIRING
       MEDIATION, AND REFERRING CERTAIN MATTERS TO MAGISTRATE JUDGE

          THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

  June 8, 2020. Calendar call will be held at 9:00 a.m. on Tuesday, June 2, 2020. No pre-trial

  conference will be held unless a party requests one and the Court determines that one is necessary.

  The parties shall adhere to the following schedule:

          November 27, 2019. The parties shall select a mediator in accordance with Local Rule
          16.2; schedule a time, date and place for mediation; and jointly file a proposed order
          scheduling mediation in the form specified on the Court’s website,
          http://www.flsd.uscourts.gov. If the parties cannot agree on a mediator, they shall notify
          the Clerk in writing as soon as possible, and the Clerk shall designate a certified mediator
          on a blind rotation basis. Counsel for all parties shall familiarize themselves with and
          adhere to all provisions of Local Rule 16.2. Within seven (7) days of mediation, the parties
          are required to file a mediation report with the Court. In accordance with the procedures
          outlined in the CM/ECF Administrative Procedures, the proposed order must be emailed
          to altonaga@flsd.uscourts.gov in Word format.

          December 18, 2019. All motions to amend pleadings or join parties are filed.

          January 3, 2020. Parties exchange expert witness summaries or reports.

          January 17, 2020. Parties exchange rebuttal expert witness summaries or reports.

          February 10, 2020. All discovery, including expert discovery, is completed. 1
  1
   The parties by agreement, and/or Magistrate Judge Seltzer, may extend this deadline, so long as such
  extension does not impact any of the other deadlines contained in this Scheduling Order.
Case 0:19-cv-62388-CMA Document 12 Entered on FLSD Docket 11/06/2019 Page 2 of 3
                                                     CASE NO. 19-62388-CIV-ALTONAGA/Seltzer


         February 18, 2020. Parties must have completed mediation and filed a mediation report.

         February 25, 2020. All pre-trial motions are filed.

         March 24, 2020. Parties shall file and submit joint pre-trial stipulation and proposed
         findings of fact and conclusions of law. No motions in limine or Daubert motions are
         permitted, given this will be a bench trial.

         Referral to Magistrate Judge. Pursuant to 28 U.S.C. § 636 and this District’s Magistrate

  Judge Rules, all discovery matters are referred to Magistrate Judge Barry S. Seltzer. Furthermore,

  in accordance with 28 U.S.C. § 636(c)(1), the parties may consent to trial and final disposition by

  Magistrate Judge Seltzers. The deadline for submitting a consent is February 25, 2020.

         Discovery. The parties may stipulate to extend the time to answer interrogatories, produce

  documents, and answer requests for admissions. The parties shall not file with the Court notices

  or motions memorializing any such stipulation unless the stipulation interferes with the deadlines

  set forth above. Stipulations that would so interfere may be made only with the Court’s approval.

  See FED. R. CIV. P. 29. In addition to the documents enumerated in Local Rule 26.1(b), the parties

  shall not file notices of deposition with the Court. Strict compliance with the Local Rules is

  expected, particularly with regard to motion practice. See S.D. FLA. L.R. 7.1.

         Discovery Disputes. Magistrate Judge Seltzer holds a regular discovery calendar. No

  written discovery motions, including motions to compel, for protective order, or related

  motions for sanctions shall be filed unless the Magistrate Judge so directs at his discovery

  calendar. Counsel must actually confer and engage in reasonable compromise in a genuine effort

  to resolve their discovery disputes before noticing the dispute for the discovery calendar. The

  Court may impose sanctions, monetary or otherwise, if it determines discovery is being improperly

  sought or is being withheld in bad faith. If, after conferring, the parties are unable to resolve their

  discovery dispute without Court intervention, they shall not file written motions. Rather, the



                                                    2
Case 0:19-cv-62388-CMA Document 12 Entered on FLSD Docket 11/06/2019 Page 3 of 3
                                                   CASE NO. 19-62388-CIV-ALTONAGA/Seltzer


  “moving party” shall contact the chambers of Magistrate Judge Seltzer at (954) 769-5450 and place

  the matter on the next available discovery calendar.

         DONE AND ORDERED in Miami, Florida, this 6th day of November, 2019.



                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                                  3
